CARRAND, Circuit Judge
(dissenting in paid). As there was not sufficient evidence to warrant the jury in finding that the “government” was for the profiteers, whatever may have been the sense in which that term was used in the letter of defendant, I cannot see how she can complain of the submission of the question as to the meaning of the term to the jury.
I concur in what is said in criticism of the charge of the court, but I wish to be more specific. The court told the jury that the defendant was not on trial for her views in regard to governmental polity, or for being an Internationalist, but that such views or status should be considered by them in passing upon the intent of defendant in causing the publication of the letter set forth in the indictment. It appears from the record that the question of whether or not the letter was caused to be published by the defendant with the specific intents charged in the indictment was the only litigated question at the trial arising out of the indictment. Under the charge of the court, the fact that the defendant was an Internationalist might turn the scales against her on the question of intent. In other words, she might be convicted of the charge in the indictment because she was an Internationalist. It is immaterial whether the defendant’s views as to Internationalism, whatever the term may mean, were wrong or not, as the court said to the jury, the defendant was not on trial for being an Internationalist. But if the jury could resolve the question of intent against the defendant because she was an Internationalist, I am unable to see wThy the charge of the court did not permit the jury to convict the defendant because she was an Internationalist. The court’s view was that Internationalism is inconsistent with patriotism or love of country; but, be that as it may, we should be extremely careful not to punish a citizen for opinions, honestly held, not in violation of the law of the land.
I therefore concur in reversing the judgment below upon the ground of error in the charge.